DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 5, line 13 to page 6, line 32, filed 11 November 2021, with respect to the rejection(s) of claim(s) 1-16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Schindler et al. (US 4,919,860) reference.
With regard to Applicants’ arguments regarding unexpected results, the Examiner notes that the newly applied Schindler et al. reference recognizes the application of the tensile force along the length of the hollow polymer fiber being a result effective variable since it prevents shrinkage or causes desirable elongation during the carbonization step. See MPEP 2144.05(III)(C). This is especially true since the instant claims do not impose any numerical limitations on the applied tensile force. It is also noted from Tables 5 and 6 of the instant application that the elongation or shrinkage prevention due to the application of the tensile force (as taught by Schindler et al.) is responsible for the improved separation performance of the instant membranes. 

Claim Rejections - 35 USC § 103

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al. (US 5,089,135) in view of Koros et al. (US 6,565,361 B2) and Schindler et al. (US 4,919,860).

	With regard to claims 1-3, 7 and 8, Yoneyama et al. discloses a method of making a hollow fiber carbon molecular sieve membrane comprising providing a hollow polymer fiber and heating the hollow polymer fiber to a carbonization temperature in an atmosphere (nitrogen) that is non-oxidizing to from a hollow fiber carbon molecular sieve, wherein during the heating a tensile force is applied (controlling tension, see col. 6, lines 37-44) to the hollow polymer fiber to form the hollow fiber carbon molecular sieve membrane at the abstract and col. 6, lines 37-50.
	Yoneyama et al. does not disclose the hollow polymer fiber being comprised of one of the recited polymers or the tensile force being applied along a length of the hollow polymer fiber.
	Koros et al. ‘361 teaches polyimide polymers being suitable for forming carbon molecular sieve membranes by carbonization, wherein the carbon molecular sieve membrane has high fouling resistance, high selectivity, and good performance at high pressures at the abstract, col. 2, lines 17-24 and col. 2, line 6 to col. 3, line 25.
	It would have been obvious to one of ordinary skill in the art to incorporate the polyimide polymer into the process of Yoneyama et al. to provide a carbon molecular sieve membrane that has high fouling resistance, high selectivity, and good performance at high pressures, as suggested by Koros et al. ‘361 at col. 2, lines 17-24.

	It would have been obvious to one of ordinary skill in the art to incorporate the application of the tensile force along a length of a hollow polymer fiber of Schindler et al. into the method of Yoneyama et al. to prevent shrinkage and/or cause elongation, as suggested by Schindler et al. at col. 8, lines 5-24 and col. 10, lines 25-34.
	The Examiner notes that the Schindler et al. recognizes the application of the tensile force along the length of the hollow polymer fiber being a result effective variable since it prevents shrinkage or causes desirable elongation during the carbonization step. See MPEP 2144.05(III)(C). This is especially true since the instant claims do not impose any numerical limitations on the applied tensile force.

	With regard to claim 9-14, Koros et al. ‘361 discloses the polyimide (6FDA/BPDA:DAM) being the reaction product of a dianhydride (6FDA and BPDA) and a diamine (DAM), wherein the dianhydride is comprised of an aromatic dianhydride (6FDA) that has no rotational freedom within the dianhydride and a dianhydride (BPDA) that has rotational freedom within the dianhydride at col. 3, lines 7-18.
	The Examiner notes that the 6FDA/BPDA:DAM polyimide of Koros et al. ‘361 will inherently exhibit the properties recited at claims 9-11 since it is the same polyimide as instantly disclosed and claimed. See MPEP 2112.01(II).

	With regard to claim 4, Yoneyama et al. does not expressly disclose the tensile force being applied until a set elongation of the hollow polymer fiber is reached during the heating.
	However, Yoneyama et al. does teach avoiding excessive elongation to avoid loss in mechanical strength and breaking of the fibers at col. 6, lines 23-36. While this teaching is directed to a preliminary oxidizing treatment step, one of ordinary skill in the art would recognize that the teaching would likewise apply to the carbonization step since excessive elongation would lead to the same problem as in the oxidizing step.


	With regard to claim 5, Yoneyama et al. discloses the hollow polymer fiber being heated to a pretreatment temperature (200-300 0C in the oxidizing treatment step) prior to heating to the carbonization temperature at col. 6, lines 23-36.

	With regard to claim 6, col. 6, lines 23-36 discloses controlling (by e.g. a tensile force) the hollow polymer fiber during the oxidizing step to avoid shrinking in the length direction at col. 6, lines 23-36.

6.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al. (US 5,089,135)  in view of Koros et al. (US 6,565,361 B2) and Schindler et al. (US 4,919,860), and further in view of Koros et al. (US 2015/0290596 A1) and Lee et al. (US 2009/0286078 A1).

	With regard to claim 15, Koros et al. ‘361 discloses the polyimide (6FDA/BPDA:DAM) having the recited structure but does not mention the values of x and y or the molecular weight.
	Koros et al. ‘596 teaches carbon molecular sieve membrane formed from 6FDA/BPDA:DAM polyimides where x and  y are both 0.5 having good separation performance for separating carbon dioxide and methane at paragraph [0069].
	It would have been obvious to one of ordinary skill in the art to incorporate the values of x and y both being 0.5 of Koros et al. ‘596 into the polyimide of Koros et al. ‘361 to provide a membrane that has good separation performance for separating carbon dioxide and methane, as suggested by Koros et al. ‘596 at paragraph [0069].
	Lee et al. teaches polyimides having a molecular weight between 10,000 and 200,000 Da (10-200 kDa) having good physical properties and spinability at paragraph [0119].

	The prior art range for molecular weight is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 16, Koros et al. ‘596 teaches that the bulky CF3 groups in 6FDA affect separation properties of the carbon molecular sieve membrane at paragraph [0069]. Accordingly, one of ordinary skill in the art would have recognized that the amount of 6FDA could be adjusted such that X (and Y) was within the recited range to fine tune the separation properties of the membrane. In particular, the Examiner notes that the degree of presence of the bulky CF3 groups is recognized as a result effective variable that can be optimized through routine experimentation without inventive effort. See MPEP 2144.05 (II).

Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
January 14, 2022